                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HARRY E. HAMILTON,
                                                     NO. 3:17-CV-01853
       Plaintiff,
                                                     (JUDGE CAPUTO)
               v.

CENTRE COUNTY TAX CLAIM                              (MAGISTRATE JUDGE
BUREAU, et al.,                                      MEHALCHICK)

       Defendants.

                                MEMORANDUM ORDER

       Presently before me is Magistrate Judge Mehalchick’s Report and Recommendation

(“R&R”) (Doc. 22) regarding Defendants’ Motion to Dismiss (Doc. 6). Plaintiff Harry E.

Hamilton, proceeding pro se, sued Defendants for declaratory and injunctive relief, seeking

to set aside the 2017 tax sale of his home. (Doc. 22 at 1-2; Doc. 1 at ¶ 18). Magistrate

Judge Mehalchick recommends that all of Hamilton’s claims except his equal protection

claims based on gender and race be dismissed without prejudice. (Doc. 22 at 9).

Defendants timely objected to the R&R, arguing the case is now moot, and attached to their

objection a recent order from the Centre County Court of Common Pleas setting aside the

tax sale and staying any future tax sale of Hamilton’s home. (Doc. 24 at 2, 6).

       If objections to a magistrate judge's R&R are filed, I must conduct a de novo review

of the contested portions. Sample v. Diecks, 885 F.2d 1099, 1106 n.3 (3d Cir. 1989) (citing

28 U.S.C. § 636(b)(1)(C)). I may accept, reject, or modify, in whole or in part, the factual

findings or legal conclusions of the magistrate judge. See 28 U.S.C. § 636(b)(1); Owens v.

Beard, 829 F. Supp. 736, 738 (M.D. Pa. 1993). Although the review is de novo, the law

permits me to rely on the recommendations of the magistrate judge to the extent I deem it

proper. See United States v. Raddatz, 447 U.S. 667, 675–76 (1980). Uncontested portions

of the report may be reviewed at a standard determined by the district court. See Thomas
v. Arn, 474 U.S. 140, 154 (1985). At the least, courts should review uncontested portions

for clear error or manifest injustice. See, e.g., Cruz v. Chater, 990 F. Supp. 375, 376-77

(M.D. Pa. 1998).

        I also have the obligation to ensure this Court has subject matter jurisdiction. Nesbit

v. Gears Unlimited, Inc., 347 F.3d 72, 77-78 (3d Cir. 2003). “If developments occurring

during the course of adjudication eliminate a plaintiff’s personal stake in the outcome of a

suit, then a federal court must dismiss the case as moot.” Rosetti v. Shalala, 12 F.3d 1216,

1223-24 (3d Cir. 1993). Here, a state court has already fully granted the relief Hamilton

seeks: setting aside the tax sale of his home. That moots this case. Ernst v. Child & Youth

Servs. of Chester Cty., 108 F.3d 486, 491 (3d Cir. 1997); Fairview Park Excavating Co. v.

Al Monzo Const. Co., 560 F.2d 1122, 1126-27 (3d Cir. 1977). Dismissal, however, will be

“without prejudice to any other federally cognizable complaint” Hamilton may have. Woody

v. Judge, 435 F.2d 706 (3d Cir. 1970) (per curiam); see Fletcher-Harlee Corp. v. Pote

Concrete Contractors, Inc., 482 F.3d 247, 251 (3d Cir. 2007) (district courts should grant

leave to amend in civil rights cases, especially those involving pro se plaintiffs).

        Accordingly, NOW, this 2nd day of October, 2018, upon review of the Report and
Recommendation of Magistrate Judge Mehalchick (Doc. 22), IT IS HEREBY ORDERED
that:
        (1)    The Report and Recommendation (Doc. 22) is ADOPTED as modified herein.
        (2)    Defendants’ Motion to Dismiss (Doc. 6) is GRANTED.
        (3)    Hamilton’s Complaint (Doc. 1) is DISMISSED without prejudice.
        (4)    The matter is RECOMMITTED to Magistrate Judge Mehalchick for further
               proceedings.


                                                      /s/ A. Richard Caputo
                                                      A. Richard Caputo
                                                      United States District Judge


                                              2
